52 F.3d 1122
311 U.S.App.D.C. 277
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Leonard R. KAHN, Petitioner,v.FEDERAL COMMUNICATIONS COMMISSION, Respondent.
No. 94-1078.
United States Court of Appeals, District of Columbia Circuit.
March 16, 1995.

Before:  EDWARDS, Chief Judge, WILLIAMS, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on petition for review of an order of the Federal Communications Commission ("Commission"), and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir. Rule 36(b).  For the reasons stated in the order of the Commission, it is


2
ORDERED and ADJUDGED that the petition for review is denied.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.